UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02280) Exact name of registrant as specified in charter:	Putnam Convertible Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 3012 Date of reporting period:	July 31, 2012 Item 1. Schedule of Investments: Putnam Convertible Securities Fund The fund's portfolio 7/31/12 (Unaudited) CONVERTIBLE BONDS AND NOTES (68.5%) (a) Principal amount Value Advertising and marketing services (0.4%) Digital River, Inc. cv. sr. unsec. notes 2s, 2030 $2,646,000 $2,480,625 Aerospace and defense (1.1%) AAR Corp. cv. sr. unsec. notes 2 1/4s, 2016 4,490,000 4,041,000 Triumph Group, Inc. 144A cv. sr. sub. notes 3.213s, 2026 1,130,000 2,596,175 Airlines (—%) Lufthansa Malta Blue 144A cv. company guaranty sr. unsec. notes 0 3/4s, 2017 17,000 23,531 Automotive (1.8%) Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 3,795,000 5,118,506 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 2,895,000 2,558,456 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 2,170,000 3,300,353 Biotechnology (6.3%) Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 3,435,000 5,517,469 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 5,970,000 4,044,675 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 6,740,000 9,183,250 Medicines Co. (The) 144A cv. sr. unsec. notes 1 3/8s, 2017 4,522,000 4,996,810 Onyx Pharmaceuticals, Inc. cv. sr. unsec. notes 4s, 2016 1,180,000 2,413,100 PDL BioPharma, Inc. cv. sr. unsec. notes 3 3/4s, 2015 4,665,000 5,154,825 United Therapeutics Corp. 144A cv. sr. notes 1s, 2016 5,275,000 6,826,378 Broadcasting (1.0%) XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 4,043,000 5,731,155 Cable television (0.7%) Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 2,410,000 3,925,288 Coal (1.0%) Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 3,575,000 3,056,625 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 3,705,000 2,903,794 Commercial and consumer services (2.8%) Alliance Data Systems Corp. cv. sr. unsec. notes 1 3/4s, 2013 2,550,000 4,239,375 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,660,000 3,509,025 PHH Corp. cv. sr. unsec. notes 4s, 2014 3,740,000 3,669,875 Priceline.com, Inc. 144A cv. sr. unsec. unsub. notes 1s, 2018 5,304,000 5,671,037 Communications equipment (0.5%) Coinstar, Inc. cv. sr. unsec. unsub. notes 4s, 2014 2,300,000 3,136,625 Computers (2.8%) EMC Corp. cv. sr. unsec. notes 1 3/4s, 2013 880,000 1,460,800 EMC Corp. 144A cv. sr. unsec. notes 1 3/4s, 2013 5,360,000 8,897,600 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 6,360,000 7,067,550 Conglomerates (0.2%) Siemens Financieringsmaatschappij NV cv. company guaranty sr. unsec. bonds 1.65s, 2019 (Netherland) 1,250,000 1,213,750 Construction (0.6%) CEMEX SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) 4,185,000 3,745,575 Consumer finance (1.2%) DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 6,744,000 7,522,258 Consumer services (0.5%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 1,815,000 2,765,606 Electrical equipment (0.2%) WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 714,000 1,496,723 Electronics (6.8%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 7,391,000 7,455,671 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 6,325,000 8,356,906 Mentor Graphics Corp. cv. sub. unsec. notes 4s, 2031 4,175,000 4,582,063 Micron Technology, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2032 3,276,000 3,087,630 Micron Technology, Inc. 144A cv. sr. unsec. notes 2 3/8s, 2032 3,277,000 3,127,487 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 5,930,000 6,219,384 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 4,660,000 3,522,028 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 4,125,000 5,295,469 Health-care services (1.3%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 5,522,000 5,232,095 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 2,493,000 2,455,605 Homebuilding (2.2%) Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 4,900,000 4,844,875 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 3,107,000 4,613,895 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 3,505,000 3,759,113 Investment banking/Brokerage (1.9%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 300,000 315,030 Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 7,023,000 7,365,371 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 2,765,000 3,915,931 Lodging/Tourism (2.8%) Gaylord Entertainment Co. 144A cv. company guaranty sr. unsec. notes 3 3/4s, 2014 2,005,000 2,864,644 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 5,030,000 6,256,063 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 8,140,000 8,058,600 Manufacturing (1.3%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 4,205,000 4,152,438 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 3,995,000 4,049,931 Media (2.6%) Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 7,200,000 8,982,000 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 8,850,000 3,860,813 MasTec, Inc. cv. company guaranty sr. unsec. unsub. notes 4 1/4s, 2014 2,465,000 3,142,875 Medical technology (2.2%) China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (F) (NON) 3,213,000 710,073 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 3,544,000 994,092 Hologic, Inc. cv. sr. unsec. notes stepped-coupon 2s (zero %, 12/15/16) 2037 (STP) 5,070,000 5,488,275 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 5,206,000 6,247,200 Metals (3.3%) Newmont Mining Corp. cv. company guaranty sr. unsub. notes 1 5/8s, 2017 4,450,000 5,634,813 Royal Gold, Inc. cv. sr. unsec. notes 2 7/8s, 2019 3,754,000 3,880,698 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 4,895,000 5,274,363 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 5,260,000 5,391,500 Oil and gas (2.2%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/2s, 2037 5,165,000 4,519,375 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 3,107,000 2,703,090 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 3,485,000 3,197,488 Stone Energy Corp. cv. company guaranty sr. unsec. notes 1 3/4s, 2017 3,445,000 3,285,669 Pharmaceuticals (0.9%) Endo Pharmaceuticals Holdings, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 4,720,000 5,563,700 Real estate (1.4%) Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 2,120,000 4,067,750 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 5,145,000 4,521,169 Retail (1.4%) Group 1 Automotive, Inc. cv. sr. unsec. notes 2 1/4s, 2036 (STP) 1,874,000 2,062,590 Iconix Brand Group, Inc. 144A cv. sr. unsec. sub. notes 2 1/2s, 2016 2,558,000 2,487,655 Sonic Automotive, Inc. cv. sr. unsec. notes 5s, 2029 2,800,000 4,263,000 Semiconductor (2.5%) Linear Technology Corp. cv. sr. unsec. unsub. notes Ser. A, 3s, 2027 4,685,000 4,895,825 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 4,965,000 5,796,638 Photronics, Inc. 144A cv. sr. notes 3 1/4s, 2016 4,763,000 4,652,022 Shipping (0.3%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 4,400,000 1,870,000 Software (5.1%) DealerTrack Holdings, Inc 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2017 4,338,000 4,602,618 Microsoft Corp. 144A cv. sr. unsec. notes zero %, 2013 4,551,000 4,755,795 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 8,600,000 11,094,000 SYNNEX Corp. cv. sr. notes 4s, 2018 2,485,000 3,022,381 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 5,205,000 4,242,075 TIBCO Software, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2032 3,519,000 3,484,162 Technology (1.9%) CACI International, Inc. cv. sr. unsec. sub. notes 2 1/8s, 2014 4,090,000 4,729,063 CACI International, Inc. 144A cv. sr. unsec. sub. notes 2 1/8s, 2014 880,000 1,017,500 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 5,307,000 5,718,293 Technology services (1.3%) DST Systems, Inc. cv. sr. unsec. unsub. bonds FRB Ser. C, zero %, 2023 6,360,000 7,814,850 Telecommunications (3.7%) Equinix, Inc. cv. unsec. sub. notes 3s, 2014 4,885,000 8,408,306 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 3,330,000 4,300,029 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 5,121,000 691,335 SBA Communications Corp. cv. sr. unsec. notes 1 7/8s, 2013 6,645,000 9,527,269 Telephone (0.7%) Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 4,845,000 4,554,300 Trucks and parts (0.9%) Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 6,275,000 5,459,250 Waste Management (0.7%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 3,790,000 4,462,725 Total convertible bonds and notes (cost $405,862,577) CONVERTIBLE PREFERRED STOCKS (25.6%) (a) Shares Value Aerospace and defense (1.4%) United Technologies Corp. $3.75 cv. pfd. (NON) 160,985 $8,491,959 Automotive (1.1%) General Motors Co. Ser. B, $2.375 cv. pfd. 194,630 6,544,434 Banking (6.8%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 10,685 10,831,919 Citigroup, Inc. $7.50 cv. pfd. 111,455 9,546,121 Huntington Bancshares Ser. A, 8.50% cv. pfd. 1,827 2,183,265 Oriental Financial Group 144A Ser. C, 8.75% cv. pfd. (Puerto Rico) (NON) 3,077 3,326,237 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 11,790 13,629,240 Wintrust Financial Corp. $3.75 cv. pfd. 41,377 2,292,286 Communications equipment (0.5%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 6,505 3,577,750 Consumer (1.4%) Stanley Black & Decker, Inc. $4.75 cv. pfd. 70,206 8,396,638 Electric utilities (2.5%) NextEra Energy, Inc. $2.799 cv. pfd. (NON) 119,460 6,203,558 PPL Corp. $4.375 cv. pfd. 164,060 8,906,817 Financial (1.4%) AMG Capital Trust II $2.575 cv. pfd. 190,390 8,448,556 Food (0.7%) Bunge, Ltd. $4.875 cv. pfd. 31,470 3,045,667 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 112,446 1,254,256 Insurance (1.4%) Hartford Financial Services Group, Inc. (The) Ser. F, $1.182 cv. pfd. 20,765 368,371 MetLife, Inc. $3.75 cv. pfd. 127,133 7,969,968 Media (2.7%) Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 8,530 8,423,375 Nielsen Holdings NV $3.125 cv. pfd. 143,960 7,899,805 Oil and gas (1.4%) Apache Corp. Ser. D, $3.00 cv. pfd. 113,366 5,519,507 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 3,694 3,241,485 Real estate (3.6%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 282,425 7,484,263 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. (R) 325,175 6,552,666 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 148,315 8,402,045 Shipping (0.7%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 505,665 4,324,700 Total convertible preferred stocks (cost $162,674,932) COMMON STOCKS (1.3%) (a) Shares Value Brazil Ethanol, Inc. 144A (Unit) (NON) 312,500 $3,125 Comcast Corp. Class A 43,520 1,416,576 DISH Network Corp. Class A 41,910 1,289,152 Hartford Financial Services Group, Inc. (The) 90,365 1,486,504 Hess Corp. 22,235 1,048,603 Oil States International, Inc. (NON) 18,095 1,315,507 Oracle Corp. 45,700 1,380,140 Total common stocks (cost $10,631,290) CORPORATE BONDS AND NOTES (0.7%) (a) Principal amount Value Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 $2,857,000 $2,185,605 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,840,000 1,821,590 Total corporate bonds and notes (cost $4,357,960) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 1,085,630 $260,551 Total warrants (cost $217,126) SHORT-TERM INVESTMENTS (3.6%) (a) Shares Value Putnam Money Market Liquidity Fund 0.13% (e) 21,971,065 $21,971,065 Total short-term investments (cost $21,971,065) TOTAL INVESTMENTS Total investments (cost $605,714,950) (b) Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through July 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $611,588,975. (b) The aggregate identified cost on a tax basis is $606,531,370, resulting in gross unrealized appreciation and depreciation of $49,429,445 and $45,742,842, respectively, or net unrealized appreciation of $3,686,603. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $13,391 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $183,539,523 and $173,859,787, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Communication services $2,705,728 $— $— Energy 2,364,110 3,125 — Financials 1,486,504 — — Technology 1,380,140 — — Total common stocks — Convertible bonds and notes — 417,470,502 1,704,165 Convertible preferred stocks 14,695,517 142,169,371 — Corporate bonds and notes — 4,007,195 — Warrants — — 260,551 Short-term investments 21,971,065 — — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $260,551 $— Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2012
